DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The examiner acknowledges receipt of remarks/amendments dated October 12, 2021 in which, the applicants amended claims 1, 4, 5, 7, 12, 15, 16 and 18, and cancelled claims 6 and 17.

Terminal Disclaimer
The terminal disclaimer filed on October 13, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 8,872,818 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-5, 7-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-5, 7-16, and 18-20, the reasons for allowance are stated by the applicants on pages 6-8 of the remarks/amendments dated October 12, 2021. In particular, the applied art does not teach or suggest “the second set of one or more onboard sensors including chemical sensors that detect a chemical sprayed onto the surface of the property to detect a decree of luminescence of the property.”


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/UTPAL D SHAH/Primary Examiner, Art Unit 2665